Title: John Adams to Charles Adams, 4 December 1790
From: Adams, John
To: Adams, Charles


My dear Charles
Bush Hill Decr. 4. 1790
Although I am much obliged to you for your kind Letter of the Second, and the News and Observations in it; I am dissappointed in not receiving you as I expected, instead of a Letter. I thought it was Sufficiently explained and understood between Us, that you were to be at Philadelphia on the first monday in December. But as it now appears otherwise I desire you to loose no time in coming on; as I want you, for the Sake of your Mother your Brother and yourself: besides a little selfish interest I have in you.
We have had a melancholly house but are all now better. Your Brother, weak as he is, has passed the worst of his disorder, as we hope.
My Love to Col & Mrs Smith, Billy & Tommy and all Friends.— Johnny is as hearty and as gay as you can imagine. His Health has been immoveable, and his almost alone.
Judge Wilsons Lectures commence on monday fortnight: and I wish you to apply to him as early as possible. He will be pleased to have you and your Brother, as Hearers. You must take minutes of what you may hear and Send them to John.
Your Haerlem Oil is pronounced to be an empirical medicine.— This Town is full of Accademies Professors, Letures and Students both of Law and Physick: and will afford you a good opportunity of improvement, in various kinds of Knowledge. No Advantages or Opportunities however will avail like Patience and Study.
The great medical Characters here, Jones Shippen Rush and Khun’s were educated in Europe at Leyden, Paris, London or Edinburgh: but in Law Mr Ingersol alone has Studied at the Temple— exept Mr Shippen who is not yet in Practice.
on a Visit to Dr Jones Yesterday I had the Pleasure to See the Portraits of Boerhaave, Muschenbroek Mead & sloane, over his mantle Piece: and remaked the Pleasure with which he related the Lectures he had heard at Leyden and Paris.
The great Judges and Masters of the Law are to be the Objects of your Admiration and Imitation. There is no Character more venerable on this side of Heaven than a wise and upright Judge. The destroyers of Mankind however glorious are hateful in comparison.
But where do I wander? I only took my Pen to desire you to come immediately to your affectionate Father
John Adams
